PER CURIAM.
In this workers’ compensation case there was an undue delay between the final hearing and entry of the appealed order. Because the credibility of the appellant and other live witnesses was of critical importance, the order is reversed and the case remanded for a de novo hear*1262ing. See, e.g., Harrington v. Vida Appliance Corporation, 542 So.2d 1006 (Fla. 1st DCA 1988); Rappoport v. American Hospital, 406 So.2d 1244 (Fla. 1st DCA 1981), review denied, 413 So.2d 875 (Fla.1982).
JOANOS, ALLEN and DAVIS, JJ., CONCUR.